Citation Nr: 1544211	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to February 14, 2012, and a rating higher than 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 14, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 50 percent rating for PTSD.  In a subsequent March 2012 rating decision, the RO granted a 70 percent rating for PTSD effective from February 14, 2012.

During the appeal period, the Veteran filed a claim for a TDIU, which was denied in a June 2010 rating decision.  The Veteran did not appeal this decision, but later filed a second TDIU claim, which was granted in a June 2014 rating decision effective from February 14, 2012.  Notwithstanding the finality of the June 2010 decision, 38 U.S.C.A. § 7105(c), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted that his unemployability during the appeal period is due, at least in part, to the PTSD disability on appeal, the Board will consider the issue of the Veteran's entitlement to a TDIU prior to February 14, 2012.


FINDINGS OF FACT

1.  Prior to February 14, 2012, PTSD was manifested by chronic sleep impairment (including nightmares and night sweats), flashbacks, depressed and irritable mood, anxiety, and difficulty establishing and maintaining effective relationships.  From that date, PTSD was manifested by suicidal ideation, feelings of worthlessness, assaultive ideation towards his ex-wife, and a disheveled appearance.

2.  The Veteran does not meet the schedular criteria for a TDIU prior to February 14, 2012, and the functional impact of his service-connected disabilities does not preclude him from engaging in employment consistent with his prior jobs.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD prior to February 14, 2012, and a rating higher than 70 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a TDIU have not been met prior to February 14, 2012.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.16, 4.17, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in letters dated August 2009 and April 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's PTSD; and assess the functional impact of his service-connected disabilities generally.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently assigned a 50 percent rating for his PTSD under Diagnostic Code 9411 prior to February 14, 2012, and a 70 percent rating thereafter.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The evidence in this case includes Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   Nevertheless, according to the DSM-5, clinicians do not typically assess GAF scores.   The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

B.  Evidence

VA records dated September 2008 show the Veteran was appropriately dressed and groomed.  His speech was coherent, and this thought process was linear and goal-oriented.  His mood was euthymic, and his affect was congruent.  His memory was intact, and his judgment and insight were described as fair.

Additional records dated August 2009 reflect the Veteran reported having a depressed mood, anhedonia, and high anxiety.  He denied any psychosis or suicidal or homicidal ideation.  On examination, he was depressed and anxious.  His speech, judgment, and insight were normal.

A VA examination was also conducted in August 2009.  The Veteran reported moderate nightmares occurring once per week; moderate flashbacks occurring once every two weeks; constant, severe depression; moderate anxiety occurring often; mild insomnia occurring nightly; and moderate anger occurring once per week.  He had good relationships with family members, but had no other relationships or leisure pursuits.  No delusions, hallucinations, or suicidal or homicidal ideation were present on examination.  He demonstrated no memory loss or obsessive behavior, and was able to maintain hygiene and other activities of daily living.  There were no panic attacks or findings of impaired impulse control.  His speech was normal.

In September 2009, the Veteran reported increases in the intensity and frequency of his nightmares, and that he woke up with night sweats.  He had an irritable mood and reported isolating himself because he could not be around other people.  He often got angry with his wife.  He also indicated that his immediate memory had decreased.  He felt hopeless about the future, but denied any suicidal or homicidal ideation.  On examination, the Veteran had normal speech and psychomotor activity.  His mood was anxious, depressed, and angry, and his affect was congruent.  His thought process was normal, and there were no hallucinations present. 

In December 2009, the Veteran reported experiencing a lot of stress and depression, but he denied any suicidal ideation.  In January 2010, he reported feeling that he was doing pretty well.  He still experienced sweating at night, as well as nightmares and flashbacks.  He had been depressed since his recent divorce, and said he did not trust anybody.  He liked to walk to "kill time."  On examination, he was depressed but not suicidal.  His hygiene was good.  The treating physician noted the Veteran's isolation, and noted that he had issues with anger but appeared to be in good control. 

VA records dated February 2010 show the Veteran reported not sleeping well, and having weekly nightmares and night sweats.  He admitted to being irritable and easily angered, and could get tearful without cause.  He described having relationship problems due to being suspicious and untrusting of others.  He denied any suicidal or homicidal ideation.  His judgment was intact, though his insight was noted to be poor.

In March 2010, the Veteran reported seeing "shadows" and hearing voices.  He described getting around by using the bus or getting a ride with a friend.  He denied any suicidal ideation.  The treating physician noted that the Veteran remained depressed, but was not felt to be psychotic. 

The Veteran underwent an additional VA examination in April 2010.  He reported experiencing depression two to three days per week, ranging from 5/10 to 10/10 in severity.  He also reported insomnia, withdrawal, and difficulty concentrating.  He denied any suicidal ideation or feelings of worthlessness, but reported seeing shadows or hearing voices.  He described feeling that people were out to get him.  He had only one friend, and spent his time walking or riding the city bus.  On examination, the Veteran's speech was rapid and mumbled, and he aggressively chewed gum during the exam.  His mood was irritable and dysphoric, and his affect was sullen.  His thought content included persistent paranoid delusions, and he described persistent auditory and visual hallucinations.  Judgement and insight were intact, and the Veteran denied any suicidal or homicidal ideation.  There were no panic attacks and no obsessive behavior.  The Veteran had poor impulse control but no indication of violent behavior.  His memory was intact.

VA records dated June 2010 show the Veteran reported getting divorced in December.  He was now living alone, and felt sad and depressed.  He continued to experience sleep disturbances and nightmares.  On examination, his affect was blunted and his mood was depressed.  He denied any hallucinations or suicidal or homicidal ideation.  Speech was normal, and judgment and insight were intact.  Additional records dated October 2010 show the Veteran's treating physicians reviewed a "suicide safety plan" with him, including coping strategies for dealing with suicidal ideation.

Additional records dated May 2011 reflect that the Veteran reported less depression and improvement in his nightmares and flashbacks.  He stated that he had mended relations with his ex-wife, and they had been getting along during her visits.  He also saw his daughter frequently.  On examination, the Veteran was neatly groomed.  He demonstrated no loose associations or delusions.  He denied any visual hallucinations, but acknowledged hearing voices infrequently.  His mood continued to improve, and his affect was euthymic.  His memory was intact, and his judgment was not defective.  He denied any suicidal or homicidal ideation. 

In July 2011, the Veteran reported that he had several friends in the area that he saw frequently.  He acknowledged feeling angry towards some homeless individuals who attended a free lunch offered in his town but refused to work.  He described his depression as 5/10 in severity.  He denied any suicidal or homicidal ideation.

VA records from November 2011 show the Veteran reported his depression as 2/10 in severity, but acknowledged having some days when he got very depressed.  He also acknowledged getting angry with people of Asian descent.  He reported having nightmares once per month.  He was able to take the bus to places he wanted to go.  He denied any suicidal or homicidal ideation.  In separate records also dated November 2011, the Veteran reported getting over his divorce and maintaining close contact with his daughter.  He also reported developing some friendships.  On examination, the Veteran was appropriately groomed and demonstrated normal speech.  No loose associations or delusions were present.  He denied any visual hallucinations but continued to infrequently hear voices.  His mood and affect were almost euthymic.

The Veteran underwent another VA examination in February 2012.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas.  His social functioning was moderately to markedly limited, and the examiner stated that he would likely have irritability or anger with supervisors or coworkers.  He would also have difficulty with adaptation to stress and change.  The Veteran was able to go out in public, but would have difficulty relating to the public.  He reported experiencing auditory and visual hallucinations and paranoid ideation.  Concentration and activities of daily living were moderately limited.  He enjoyed walking or taking the bus to go window-shopping, and spent his days walking.  He reported having assaultive ideation towards his ex-wife but denied any homicidal ideation.  He had other friends and neighbors he talked to daily, but was not involved in any social groups.  He reported symptoms of suicidal ideation, crying spells, feelings of worthlessness, and poor anger control.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, difficulty establishing relationships, disturbances in mood, and persistent delusions or hallucinations.  On examination, the Veteran was somewhat disheveled.  His mood was dysphoric and his affect was congruent.  Memory and concentration were generally intact, though the Veteran had some difficulty comprehending questions.

An additional examination took place in June 2014.  The examiner noted that PTSD and depression caused more isolation and a desire to be alone.  Both conditions negatively impact his relationships, and he felt lonely.  The examiner stated that PTSD resulted in occupational and social impairment with deficiencies in most areas.  The Veteran was twice divorced, and lived alone in his apartment.  He reported trust, anger, and relationship problems.  He also had flashbacks and nightmares, as well as occasional depression.  The examiner specifically identified symptoms of depressed mood, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and an inability to maintain effective relationships.  On examination, speech was slow and hesitant.  The Veteran's thought process is slow but no significant cognitive issues noted.

In a supplemental opinion, the June 2014 examiner stated that the Veteran's PTSD and depression render him unemployable.  He experienced flashbacks and nightmares related to the war.  His PTSD negatively impacted his ability to have friends, stay married, and deal with authority figures.  He also continued to have trust issues and hypervigilance, and these symptoms existed even when he was alone.  The examiner stated that the Veteran would have increased symptoms of PTSD if he were put in a work environment or had to deal with work stress, expectations, dealing with authority, coworkers, or the public.

C.  Analysis

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD, prior to February 14, 2012, is characterized by the following signs or symptoms: chronic sleep impairment (including nightmares and night sweats), flashbacks, depressed and irritable mood, anxiety, and difficulty establishing and maintaining effective relationships. 

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, chronic sleep impairment, and anxiety among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The same holds true for the Veteran's difficulty in establishing and maintaining effective relationships.  This is reflected in August 2009 VA records (noting good relationships with family), May 2011 VA records (noting improved relations with his ex-wife and seeing his daughter frequently), and July 2011 records (noting that he had several friends in the area that he saw frequently), but also September 2009 and January 2010 records (noting the Veteran isolates himself), and the April 2010 VA examination (noting that he only had one friend).  The Veteran's 50 percent rating already compensates him for "difficulty in establishing and maintaining effective relationships." Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of social impairment is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

Notably, VA records dated March 2010 and May 2011, as well as the April 2010 VA examination, noted the presence of auditory and/or visual hallucinations in the form of hearing voices or seeing shadows.  Persistent hallucinations are a manifestation of PTSD contemplated by the 100 percent schedular evaluation.  However, a 100 percent, or even 70 percent rating, is not warranted based on these symptoms.  First, the Board notes that none of the other listed symptoms associated with the 70 and 100 percent criteria, including suicidal ideation, impaired impulse control, memory loss for basic concepts such as one's own name or occupation, or a near-continuous panic or depression affecting independent function, are not present in this case.  Second, as discussed above, those symptoms which are present prior to February 14, 2012, are expressly contemplated by criteria found in the 30 or 50 percent schedular evaluations.  Third, the hallucinations exhibited by the Veteran were not severe, in that he reported them as present but did not otherwise indicate that he acted or responded to them.  
 
The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

Similarly, from February 14, 2012, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: suicidal ideation, feelings of worthlessness, assaultive ideation towards his ex-wife, and a disheveled appearance.  These symptoms are expressly considered under the rating criteria found in currently assigned 70 percent evaluation for this period, which contemplates suicidal ideation and a neglect of personal hygiene and appearance.  However, a higher 100 percent evaluation is not warranted.  The Board notes that the June 2014 VA examiner stated that Veteran's PTSD and depression rendered him unemployable.  However, both the February 2012 and June 2014 VA examiners indicated that the Veteran's condition resulted in occupational and social impairment with deficiencies in most areas, and the February 2012 examiner described social functioning as markedly limited, consistent with the 70 percent rating currently in place.  As before, many of the symptoms listed in the criteria for the maximum 100 percent rating have not been demonstrated, including gross impairment in thought process or communication, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, or disorientation to time or place.  There is evidence during this period that the Veteran continued to experience hallucinations, as well as paranoid ideation, as part of his PTSD.  However, given the VA examiners' assessment of the Veteran's level of impairment and the lack of any other symptoms comparable to those considered under the 100 percent criteria, these symptoms, alone, are not sufficiently severe to warrant a rating higher than 70 percent.  As noted earlier, there is no indication the Veteran has acted or responded to them such that they result in any significant impairment with his occupational or social functioning.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's symptoms of sleep impairment, nightmares, depressed mood, and hallucinations are expressly contemplated by the rating schedule.  In addition, as noted above, the criteria listed in DC 9411 are merely examples of the types of symptoms that may be associated with a psychiatric disability, and the rating schedule does, in fact, contemplate a much broader array of symptoms.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, there is no indication that PTSD results in any impairment of occupational functioning above and beyond that which is already contemplated by the rating schedule.  Indeed, DC 9411 contemplates total occupational impairment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Prior to February 14, 2012, the Veteran was service-connected for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as 0 percent disabling.  His combined schedular rating during the appeal period is 60 percent, and therefore he does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The Veteran reported working full-time as a truck driver from 1982 to 1989.  He completed one year of high school.  See March 2010 VA Form 21-8940; May 2012 VA Form 21-8940.  

With respect to impairment associated with the Veteran's PTSD, the Board incorporates the above-described evidence of that condition by reference.

VA records dated August 2008 include blood tests which show that the Veteran had no malarial forms present.  The remainder of his records during the appeal period does not reflect any treatment of malaria or any indication of malaria resulting in any functional impairment.  

During June 2009 VA audio examination, the examiner stated that the Veteran's hearing loss and tinnitus would cause the Veteran to have difficulty understanding speech in quiet or noisy environments.

In his March 2010 submission, the Veteran stated that he could not find employment because his physical condition, arthritis, precluded him from getting in and out of the cab of his 18-wheeler.  VA examinations were conducted in April 2010, and the Veteran reported that he left his job in 1989 due to problems with his hands and knees.  He reported that his hearing loss had no impact on his ability to function in his normal occupational environment.  The examiner stated that the Veteran was unemployable due to gout arthritis and joint contractures, and could not drive or work because of arthritis in his knees, hands, elbows and feet.

During a February 2012 VA examination, the Veteran reported that he was not working due to physical disability, and that he was laid off from his truck driving job in 1989 due to problems with his knees and hands. 

During a June 2014 VA examination, conducted subsequent to the period on appeal, the Veteran reported that he was fired from his truck driving job in 1989 due to physical pain and limitations, as well as PTSD-related issues.

Based on the evidence, the Board finds that a TDIU is not warranted prior to February 14, 2012.  For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.   The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran's prior employment was as a truck driver.  There is no indication of any functional impairment associated with his service-connected malaria.  In addition, while the June 2009 VA examiner stated that hearing loss and tinnitus would cause the Veteran to have difficulty understanding speech, there is no indication that such difficulty would have any significant effect on an occupation such as truck driving, which is relatively solitary in nature and does not involve substantial personal interactions.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (jurors may properly use their common sense and evaluate the facts in light of their common knowledge).  This was corroborated by the Veteran himself, who reported in April 2010 that his hearing loss had no impact on his ability to function in his normal occupational environment.

With respect to PTSD, the above analysis of this condition reflects that, prior to February 14, 2012, it resulted in occupational impairment with reduced reliability and productivity.  However, the 50 percent rating assigned for PTSD contemplates significant occupational impairment, as does the Veteran's combined 60 percent rating during the appeal period.  38 C.F.R. § 4.1.  The evidence does not reflect that the occupational impairment from PTSD, when combined with the speech comprehension difficulties associated with hearing loss, would preclude the Veteran from engaging in his prior occupation as a truck driver.  Indeed, the evidence shows the Veteran repeatedly described how he could no longer work as a truck driver due to his arthritic conditions.  This was corroborated by the findings of the April 2010 VA examiner, who stated that the Veteran could not drive or work due to arthritis and joint contractures, which are not service-connected and cannot be considered in the assignment of a TDIU.

In sum, the evidence is against a finding that the Veteran's service-connected disabilities, alone, precluded him from obtaining or maintaining substantially gainful employment prior to February 14, 2012, and therefore a TDIU for that period is denied.


ORDER

A rating higher than 50 percent for PTSD prior to February 14, 2012, and a rating higher than 70 percent thereafter, is denied.

A TDIU is denied prior to February 14, 2012.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


